This is an appeal by the employer, insured in the State Fund, as carrier, from an award and decision of the State Industrial Board which approves a previous decision of the Board. An appeal was taken and this court in March, 1935 [243 App. Div. 828], ordered that the award be reversed and the matter remitted to the State Industrial Board on the grounds that the review was not had before the entire Board, and the determination had not been concurred in by three members thereof. The award has now been confirmed and concurred in by the full Board. The appellant on behalf of the employer and carrier claims that their substantial rights have been prejudiced by not having notice of the acts of the Board. Notice was given of the determination of the Board, and this appeal has resulted. The reversal did not call for the reopening of the case and the procedure was in accordance with the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present-—-Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.